DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-13 and 16-17) in the reply filed on 08/06/21 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/29/18 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “transmit circuit” in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The “time of flight circuit” in claims 1, 3, and 5-7. For example, in the figure 1 and paragraph [0025]: a ToF circuit 110 that comprises a light source 111 and a photodetector 112.
The “processing circuit” in claims 1-2, in figure 1 and paragraph [0026]: e.g., processing circuit 120.
The “transmit circuit” in claims 1 and 8-9.
The “positioning circuit” 140 in figure 1, and “receiver circuit” in claim 10, e.g., in the paragraph [0028]: e.g., apparatus 100 may comprises a receiver circuit (not illustrated) configured to (e.g. wirelessly).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1, 8-9, and 12; these claims invokes 112(f) as discussed above. The claims provide for the "a transmit circuit” but in the specification does not show clearly the structures for these "circuit" to perform the claimed inventions. While the paragraph [0049]of the specification discloses “a transmit circuit of any type for emitting modulated signals to one or more of the devices 191, 192 and 193”, the specification fails to discloses structure that corresponds to these types of the circuits. Therefore, there is no way to determine the metes and bounds of these limitations, since there are no limits imposed by structure, materials or acts, and can be performed by any means capable of performing the function, both known and unknown.  Thus, the claims are rejected under 112 second paragraph because the claim scope is indefinite. 
For the purposes of examination, the limitation “a transmit circuit” is a light source 111 of the ToF circuit 110.
Claims, which are dependent from rejected claims inherit the problems of these claims, and are therefore also rejected under 35 U.S.C. 112, second paragraph.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1, 3-6, 8-10, 12-13, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Send et al (US 2017/0363741) in view of Cho et al (US 2018/0052231).
Regarding claims 1 and 16; Send et al discloses an apparatus and method for localizing a first device, the apparatus comprising:
a time of flight circuit (paragraph [0255]:e.g., the optical detector according to the present invention may further comprise at least one time-of-flight (ToF) detector adapted for detecting at least one distance between the at least one object and the optical detector by performing at least one time-of-flight measurement) configured to emit a first modulated light signal (136 @ figure 1 and paragraphs [0209] and [0214]: e.g., Non-limiting examples of illumination sources adapted to generate modulated light are fluorescent lamps or reflections of fluorescent lamps.  The optical detector may be adapted to detect given modulations of the at least one light beam.  As an example, the optical detector may be adapted to determine at least one object or at least one part of an object within an image or a scene captured by the optical detector that emits or reflects modulated light) and to receive a reflection of the first modulated light signal from the first device (122, 124 @ figures 1 and 13); and
a processing circuit (evaluation device 120 @ figures 1 and 13) configured to determine, based on the first modulated light signal and the reflection, a position of the first device (122, 124 @ figures 1 and 13) in a first coordinate system (130 @ figures 1 and 13; and paragraph [0012] and [0623]: e.g., in FIG. 1, a coordinate system 130 is shown, which may be a coordinate system of the optical detector 110 and in which, fully or partially, at least one item of information regarding a position and/or orientation of the object 124 may be determined) associated with the apparatus, the processing circuit (evaluation device 120 @ figures 1 and 13) being further configured to determine, based on the position of the first device (124 @ figure 1) in the first coordinate system (130 @ figure 1), a position and orientation of the apparatus in a second coordinate system (130 @ figure 13 and paragraphs [0012] and [0661]: e.g., Each one of the partial beam paths 194, 196 may define a coordinate system 130 of its own, wherein, since the setup of the optical detector is known, these coordinate systems 130 of the partial beam paths 194, 196 may be correlated to one another and/or may be correlated to a common coordinate system 130 of the optical detector 110). See figures 1-31

    PNG
    media_image1.png
    1257
    975
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    3300
    2560
    media_image2.png
    Greyscale

Send et al discloses all of feature of claimed invention except for a transmit circuit configured to emit a second modulated signal to the first device, the second modulated signal comprising data indicating the position of the first device in the second coordinate system. However, Cho et al teaches that it is known in the art to provide a transmit circuit (light source 101 @ figure 1) of the time-of-flight (ToF) device (100 @ figure 1) configured to emit a second modulated signal (paragraph [0017]: e.g., at least one of the plurality of lights emitted from the light source and an emission order in which the light source emits the plurality of lights, and apply the weight to each of the modulated plurality of light to acquire distance information about the subject) to the first device (200 @ figure 1), the second modulated signal comprising data indicating the position of the first device (200 @ figure 1) in the second coordinate system (figure 3 and paragraph [0084]: e.g., the modulator 103 modulates a first modulating signal to a reflected light in a first sub-frame, modulates a second modulating signal that is different from the first modulating signal to a reflected light in a second sub-frame, and modulates an Nth modulating signal to a reflected light in an Nth sub-frame).

Regarding claims 3 and 17; Send et al discloses all of feature of claimed invention except for the time of flight circuit is configured to receive a third modulated light signal comprising data indicating an identity of the first device. However, Cho et al teaches that it is known in the art to provide an imaging pickup (105 @ figure 1) of the time of flight circuit (100 @ figure 1) is configured to receive a third modulated reflected light signal (figure 1) comprising data indicating an identity of the first device (e.g., point p1 of subject 200 @ figure 1). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine apparatus and method of Send et al with limitation above as taught by Cho et al for the purpose of measuring accuracy of the depth or distance information on the surface state of the subject.
Regarding claim 4; Send et al discloses one of the first modulated light signal (point A of the object have first modulated reflect light 136 @ figure 19) and the second modulated signal (point A of the object have second modulated reflected light 136 @ figure 19) further comprises data indicating an  identity and a position in the second coordinate system (130 @ figure 13) of a second device (second beacon 122 @ figure 1 on the object 124 @ figure 1).
Regarding claim 5; Send et al discloses all of feature of claimed invention except for the time of flight circuit is configured to receive prior, from the second device, a fourth modulated light signal comprising data indicating the identity of the second device. However, Cho et al teaches that it is known in the art to provide the time of flight circuit (100 @ figure 1) is configured to receive prior, from the point P2 of the subject 200 @ figure 1), a fourth modulated light signal (Nth modulation emitting light and Nth modulation reflected light @ figure 1) comprising data indicating the identity of the second device (point P2 of the subject 200 @ figure 1). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine apparatus and method of Send et al with limitation above as taught by Cho et al for the purpose of measuring accuracy of the depth or distance information on the surface state of the subject.
Regarding claim 6; Send et al discloses all of feature of claimed invention except for the time of flight circuit is further configured to simultaneously receive the fourth modulated light signal and one of the third modulated light signal and the reflection. However, Cho et al teaches that it is known in the art to provide the time of flight circuit (100 @ figure 1) is further configured to simultaneously (paragraph [0209]: e.g., The change with the lapse of time may be generated simultaneously or individually on amplitude A or brightness B of a phase image) receive the fourth modulated light signal and one of the third modulated light signal and the reflection (figures 1-3). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine apparatus and method of Send et al with limitation above as taught by Cho et al for the purpose of measuring accuracy of the depth or distance information on the surface state of the subject.
Regarding claim 8; Send et al discloses all of feature of claimed invention except for the transmit circuit is further configured to emit a fifth modulated signal to a second device that comprises data indicating the position of the first device in the second coordinate system. However, Cho et al teaches that it is known in the art to provide the transmit circuit (101 @ figure 1) is further configured to emit a fifth modulated signal (paragraph [0082]: e.g., the five first reflected lights are generated when the first emitting light that is projected onto the subject 200 from the light source 101 is reflected respectively from the five surfaces P1 through P5 of the subject 200.  The five first reflected lights reach the image pickup device 105 after being modulated by the modulator 103) to a second device (P2 @ figure 1) that comprises data indicating the position of the first device in 
Regarding claim 9; Send et al discloses all of feature of claimed invention except for the transmit circuit is configured to emit the fifth modulated signal in response to receiving a sixth modulated light signal from the second device that comprises a request to transmit the data indicating the position of the first device in the second coordinate system. However, Cho et al teaches that it is known in the art to provide the transmit circuit (101 @ figure 1) is configured to emit the fifth modulated signal in response to receiving a sixth modulated light signal (paragraph [0081]: e.g., the image pickup device 105 receives the five first reflected lights that are modulated after being respectively reflected from the five surfaces P1 through P5 of the subject 200 for the certain exposure time to generate a first CIS image.  Then, as shown in (B) of FIG. 2, the image pickup device 105 receives the five second reflected lights that are modulated after being respectively reflected from the five surfaces P1 through P5 of the subject 200 for the certain exposure time to generate a second CIS image.  Such operations are repeated until as shown in (C) of FIG. 2, the image pickup device 105 receives the five N.sup.th five reflected lights that are modulated after being respectively reflected from the five surfaces P1 through P5 of the subject 200 for the certain exposure time to generate an N.sup.th CIS image) from the second device (P2 @ figure 1) that comprises a request to transmit the data indicating the position of the first device (p1-p5 @ figure 1) in the second coordinate system. It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine apparatus and method of Send et al with limitation above as taught by Cho et al for the purpose of measuring accuracy of the depth or distance information on the surface state of the subject.
Regarding claim 10; Send et al discloses further comprising: a positioning circuit (120, and 190 @ figure 8) configured to determine the position and the orientation of the apparatus (paragraph [0214]: e.g., The optical detector, specifically the evaluation device, may further be adapted to determine and/or track the position and/or orientation of said object by using the modulation frequency) in the second coordinate system (130 @ figures 1 and 13).
It is noted that term “and/or” is alternative. Therefore, the purpose of examination, this feature is considered “a positioning circuit configured to determine the position and the orientation of the apparatus in the second coordinate system”
Regarding claim 12; Send et al discloses all of feature of claimed invention except for the transmit circuit is further configured to generate the second modulated signal according to a phase shift-keying modulation scheme. However, Cho et al teaches that it is known in the art to provide the transmit circuit (101 @ figure 1) is further configured to generate the second modulated signal (figure 1) according to a phase shift-keying modulation scheme (103 @ figure 1). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine apparatus and method of Send et al with limitation above as taught by Cho et al for the purpose of measuring accuracy of the depth or distance information on the surface state of the subject.
Regarding claim 13; Send et al discloses the first modulated light signal (136 @ figures 1 and 13) comprises information to be transmitted by the apparatus (paragraphs [0209] and [0214]: e.g., Non-limiting examples of illumination sources adapted to generate modulated light are fluorescent lamps or reflections of fluorescent lamps.  The optical detector may be adapted to detect given modulations of the at least one light beam.  As an example, the optical detector may be adapted to determine at least one object or at least one part of an object within an image or a scene captured by the optical detector that emits or reflects modulated light).

Allowable Subject Matter
Claims 2, 7, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2, 7, and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The prior art of record, taken alone or in combination, fails discloses or render obvious apparatus for localizing a first device comprising all the specific elements with the specific combination including the processing circuit is further configured to: determine a distance from the apparatus to the first device based on the first modulated light signal and the reflection; determine an angle of arrival of the reflection; and determine the position of the first device in the first coordinate system based on the distance and the angle of arrival in set forth of claim 2.
	The prior art of record, taken alone or in combination, fails discloses or render obvious apparatus for localizing a first device comprising all the specific elements with the specific combination including the time of flight circuit comprises a photodetector, and wherein the apparatus further comprises an optical system configured to: project, based on the position of the second device relative to the apparatus, the fourth modulated light signal onto a first region of the photodetector; and project, based on the position of the first device relative to the apparatus, the one of the third modulated light signal and the reflection onto a second region of the photodetector in set forth of claim 7.
	The prior art of record, taken alone or in combination, fails discloses or render obvious apparatus for localizing a first device comprising all the specific elements with the specific combination including the time of flight circuit is further configured to: capture at least a part of a scene comprising the first device at first time instant, wherein the device emits a seventh modulated light signal at the first time instant; emit an eighth modulated light signal that comprises a command for the first device to stop emitting the seventh modulated light signal; and capture at least a part of the scene comprising the first device at a second time instant, the second time instant succeeding the emission of the eighth modulated light signal, wherein the processing circuit is further configured to determine the position of the first device in the first coordinate system based on a comparison of the captured scene at the first time instant and the captured scene at the second time instant in set forth of claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Van Nieuwenhove et al (US 2016/0295193) discloses a TOF camera system comprising several cameras, at least one of the cameras being a TOF camera, wherein the cameras are assembled on a common substrate and are imaging the same scene simultaneously and wherein at least two cameras are driven by different driving parameters.
2) Usuda et al (US 2004/0028804) discloses a light source emitting to the object infrared light whose intensity is modulated.  The first image capturing camera further generates a second range image by receiving a reflected light in synchronization with the modulated intensity.  The reflected light is the 
infrared light reflected off the object.  The second range image includes range information on a range between a point of reflection off the object and the first imaging unit.
	3) Ben Himane (US 2012/0120199) discloses a method for determining the pose of a camera with respect to at least one real object, the method comprises the following steps: operating the camera for capturing a 2-dimensional (or 3-dimensional) image including at least a part of the real object.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





September 29, 2021


						/SANG H NGUYEN/                                                                             Primary Examiner, Art Unit 2886